Title: Appointment of a Commissioner of the Provision Law, [9] September 1780
From: Jefferson, Thomas
To: Commissioner of the Provision Law



Sir
VIRGINIA, In Council, Sept., 1780.

You are hereby appointed a Commissioner under the act For procuring a supply of provisions and other necessaries for the use of the army, but restrained specially to the procuring the articles enumerated in the said act, and live cattle, horses, waggons and their geer, for the subsistence and transporting the baggage of the militia marching from your county to Carolina. You are in the first instance, if it can be done with any convenience, to call on the continental commissaries, or on the commissioners of the same provision law appointed in each county in which you may be with the said militia, to furnish provisions for their subsistence during their stay at any place within this state, or on their march through the same. Your receipt to such Commissioners shall be to them a good voucher for the delivery of any articles you shall call on them for, notwithstanding any former orders we may have given to deliver them otherwise. If neither the said commissioners nor commissaries can furnish you with subsistence, you are in that case and in that case only, to
 exercise the powers hereby given you within the counties before described. When you shall have passed with the militia out of the limits of this state, or your attendance on them for the purposes of this commission shall be dispensed with by any officer having authority so to do, this commission is to determine, and you are to transmit to me by safe conveyances, duplicate lists of all the certificates or receipts you shall have given for articles hereby submitted to your seizure, specifying the name of the owner, the article seized, the price to be paid, and date of the certificate. That you may be informed of the manner in which you are to proceed, in the execution of this commission, you will receive herewith a copy of the provision law, and an extract from another act relative to the particular articles of live stock, horses, waggons and their geer; this last being the only article to which under the term necessaries used in the act, we mean that your power should extend. I am, Your humble servant,

Th: Jefferson


P.S. Waggons employed by the Commissioners of the provision law, or by others to perform publick services, should not be impressed under the power above given.

